Name: Commission Regulation (EEC) No 2199/84 of 27 July 1984 amending Regulation (EEC) No 2100/84 introducing a countervailing charge on cherries originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 84 Official Journal of the European Communities No L 199/41 COMMISSION REGULATION (EEC) No 2199/84 of 27 July 1984 amending Regulation (EEC) No 2100/84 introducing a countervailing charge on cherries originating in Bulgaria THE COMMISSION OF THE EUROPEAN . COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2100/84 of 20 July 1984 (3) introduced a countervailing charge on cherries originating in Bulgaria ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration , the countervailing charge on the import of cherries originating in Bulgaria must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2100/84, '3,84 ECU' is hereby replaced by ' 18,85 ECU'. Article 2 This Regulation shall enter into force on 28 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 130, 16 . 5 . 1984, p . 1 . (') OJ No L 193 , 21 . 7 . 1984, p . 27 .